Title: To James Madison from Archibald Stuart, 21 October 1787
From: Stuart, Archibald
To: Madison, James


Dr Sir
Richmond Octr 21st. 1787.
Contrary to custom we had a house of Delegates on the 15th. inst: & proceeded to read the Govrs. letter with its inclosures. We have resolved to discontinue the additional tax of 6/ P HH.D. on Tobo. Exported; to amend the militia Law by furnishing the Militia with publick Arms & by annexing to each battalion of infantry a small troop of horses to be raised by voluntary enlistment & Accoutred at their own expence.
The Language from every quarter of the house is the Necessity of alleviateing the publick burthens & at the same time supporting the publick credit, & the Certificate tax our Only sinking fund I fear will cease & those in the hands of the holders be added to the mass of our funded debt.
Next thursday is set apart for adopting the necessary measures for calling a Convention on the subject of the fœderal constitution. From the disposition of some of the members I fear it will be difficult to execute that Business without entering into the merits of the Constitution itself.
Mr Henry has upon all Occasions however foreign his subject attempted to give the Constitution a side blow. Its friends are equally warm in its support & never fail to pursue him through all his Windings. From what I can learn the body of the people approve the proposed plan of Government, it has however no contemptible opposition[:] Our two dissenting members in the Genl Convention P: Hy:, the family of Cabells, St Geo: Tucker, J Taylor, W Nelson: Genl. Nelson W Ronald I fear, the Judges I am told except P Carrington & Others to tedious & at the same time too insignificant to mention.

The Doctrine of Installments is once more to be the subject of Debate & a clog to the District Bill an incunbrince which I fear will again damn that Important Measure.
We have had Notice that a Commutation of Tobo. for specie in payment of taxes will be proposed & the Result of which you shall shortly hear.
Would it be proper that the ensuing Convention should also reform Our State constitution. The Objection to these innovations is that in the mean time the minds of men are Agitated & Government unhinged & as we are about to encounter this & every Other Objection would not the present be the most favorable crisis for this important Business. I am Dr Sir with respect & esteem yr most Obt H servant
Archd Stuart
